Case 1:21-cv-00065-JPH-MPB Document 1 Filed 01/10/21 Page 1 of 6 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JAMES F. BARTEE and JILL BARTEE,                 )
                                                 )
                 Plaintiffs,                     )
                                                 )
          vs.                                    )       Case No. 1:21-cv-65
                                                 )
LSB TRANSPORT, INC.                              )
and JERZY NOWICKI                                )
                                                 )
                 Defendants.                     )

                                  COMPLAINT FOR DAMAGES

          Comes now the Plaintiffs, James Bartee and Jill Bartee, by counsel, and for their

Complaint for Damages against the Defendants, LSB Transport, Inc. and Jerzy Nowicki, allege

and state as follows:

                                   JURISDICTION AND VENUE

          1.     Plaintiff, James Bartee, is a resident of Stilesville, Hendricks County, Indiana.

          2.     Plaintiff, Jill Bartee, is a resident of Stilesville, Hendricks County, Indiana.

          3.     At all times relevant, Plaintiff Jill Bartee is the legal spouse of Plaintiff James

Bartee.

          4.     Defendant, LSB Transport, Inc., (“LSB Transport”) is a corporation authorized to

do business in the State of Illinois, with its primary place of business being located in Hanover

Park, DuPage County, Illinois.

          5.     All acts and omissions of LSB Transport herein alleged were performed or

omitted by employees, agents, and/or representatives of LSB Transport, while they were acting

within the course and scope of their employment or agency with LSB Transport.



                                              Page 1 of 6
Case 1:21-cv-00065-JPH-MPB Document 1 Filed 01/10/21 Page 2 of 6 PageID #: 2




       6.      Defendant, Jerzy Nowicki is a resident of Chicago, Cook County, Illinois and at

all times pertinent hereto was an employee and/or agent of LSB Transport.

       7.      The amount in controversy exceeds $75,000.

       8.      Jurisdiction is proper pursuant to 28 U.S.C. § 1332.

       9.      Venue is proper in the U.S. District Court for the Southern District of Indiana

pursuant to 28 U.S.C. § 1391.

                                    BACKGROUND FACTS

       10.     At all times pertinent hereto, there existed in Winnebago County, Illinois a public

roadway known as United States Highway 20 (“US-20”) which runs generally in an easterly and

westerly direction and intersects with a public roadway known as Winnebago Road, which runs

generally in a northernly and southernly direction.

       11.     On September 29, 2019, at approximately 4:18 p.m., James Bartee was driving his

vehicle eastbound on US-20 near the intersection with Winnebago Road and was stopping his

vehicle for a red light. Jill Bartee was a passenger in James Bartee’s vehicle.

       12.     At the same time, Jerzy Nowicki was operating a tractor-trailer eastbound on US-

20 directly behind the vehicle driven by James Bartee.

       13.     As Jerzy Nowicki approached the intersection with Winnebago Road, he failed to

slow or stop his tractor-trailer and collided with the rear of James Bartee’s vehicle. The force of

the collision caused James Bartee’s vehicle to be pushed into the back of the vehicle directly

front of his vehicle, and James and Jill Bartee suffered injuries.

       14.     Upon information and belief, the tractor-trailer driven by Jerzy Nowicki was

owned by LSB Transport.




                                             Page 2 of 6
Case 1:21-cv-00065-JPH-MPB Document 1 Filed 01/10/21 Page 3 of 6 PageID #: 3




       15.        At the time of the collision, Jerzy Nowicki was operating the tractor-trailer in the

course and scope of his employment and/or agency with LSB Transport and/or with the express

permission of LSB Transport.

       16.        LSB Transport is vicariously liable and responsible for the acts of negligence and

damages caused by Jerzy Nowicki.

                                               COUNT I

                                            NEGLIGENCE

       17.        Plaintiffs hereby reallege and incorporate herein all allegations in paragraphs 1-16

of this Complaint for Damages as if the same were fully set forth herein.

       18.        LSB Transport, by and through its employee, agent, or representative, Jerzy

Nowicki, and Jerzy Nowicki, individually, were careless and negligent in one or more of the

following ways:

             a.      Jerzy Nowicki carelessly and negligently failed to use the care an ordinarily
                     careful person would use under the same or similar circumstances;

             b.      Jerzy Nowicki carelessly and negligently failed to keep and maintain a proper
                     lookout for other vehicles on the roadway;

             c.      Jerzy Nowicki carelessly and negligently failed to reduce the speed of the
                     tractor-trailer based on traffic conditions;

             d.      Jerzy Nowicki carelessly and negligently failed to pay attention and heed a
                     traffic control device;

             e.      Jerzy Nowicki carelessly and negligently operated his tractor-trailer at a
                     dangerous and unreasonable speed under the circumstances;

             f.      Jerzy Nowicki carelessly and negligently failed to apply the brakes of his
                     tractor-trailer in time to avoid a collision;

             g.      Jerzy Nowicki carelessly and negligently failed to alter, change, or divert the
                     course of his tractor-trailer to avoid a collision with other vehicles on the
                     roadway; and



                                               Page 3 of 6
Case 1:21-cv-00065-JPH-MPB Document 1 Filed 01/10/21 Page 4 of 6 PageID #: 4




            h.      Jerzy Nowicki carelessly and negligently operated a commercial vehicle in
                    violation of state and federal statutes and regulations, including but not limited
                    to applicable state laws and regulations as well as the applicable Federal
                    Motor Carrier Safety Regulations.

      19.        Additionally, LSB Transport was careless and negligent in one or more of the

following ways:

            a.      LSB Transport carelessly and negligently failed to properly hire, select, train,
                    supervise, and/or retain its drivers, including, but not limited to, Jerzy
                    Nowicki,

            b.      LSB Transport carelessly and negligently put or allowed to remain on the road
                    unqualified and/or reckless drivers, including, but not limited to, Jerzy
                    Nowicki;

            c.      LSB Transport carelessly and negligently failed to screen and test its drivers
                    periodically to monitor and evaluate their safety orientation, including, but not
                    limited to, Jerzy Nowicki;

            d.      LSB Transport carelessly and negligently failed to develop, promulgate,
                    adopt, and/or implement safety policies, procedures, and practices for its
                    drivers, including, but not limited to Jerzy Nowicki;

            e.      LSB Transport carelessly and negligently failed to maintain their tractors and
                    trailers in good working order;

            f.      LSB Transport Trucking carelessly and negligently permitted, allowed, and/or
                    failed to stop its drivers, including, but not limited to, Jerzy Nowicki, from
                    violating state and federal statutes and regulations, including, but not limited
                    to applicable state laws and regulations as well as the applicable Federal
                    Motor Carrier Safety Regulations.

            g.      LSB Transport carelessly and negligently failed to provide periodic systematic
                    safety and/or defensive driving training for its drivers, including, but not
                    limited to, Jerzy Nowicki;

            h.      LSB Transport carelessly and negligently failed to provide remedial training
                    of its drivers, including, but not limited to, Jerzy Nowicki; and

            i.      LSB Transport carelessly and negligently entrusted its vehicle to Jerzy
                    Nowicki.




                                             Page 4 of 6
Case 1:21-cv-00065-JPH-MPB Document 1 Filed 01/10/21 Page 5 of 6 PageID #: 5




        20.    As a direct and proximate result of the negligence of the Defendants, LSB

Tranport and Jerzy Nowicki, Plaintiffs, James Bartee and Jill Bartee, have sustained personal

injuries.

        21.    As a direct and proximate result of their injuries and the effects upon them,

Plaintiffs, James Bartee and Jill Bartee, in order to attempt to treat their injuries and lessen their

physical pain, has been required to engage the services of medical providers for medical

treatment, and has incurred reasonable medical expenses as a result.

        22.    As a direct and proximate result of their injuries and the effects upon them,

Plaintiffs, James Bartee and Jill Bartee, have experienced physical pain and mental suffering.

        23.    As a direct and proximate result of his injuries and the effects upon him, Plaintiff

James Bartee, will require additional medical care and will incur additional medical expenses in

the future.

        24.    As a direct and proximate result of his injuries and the effects upon him, the

Plaintiff, James Bartee, will experience int the future additional physical pain and mental

suffering.

        25.    At the time of this collision, Plaintiff, James Bartee, was gainfully employed and

as a direct and proximate result of his injuries, was forced to miss work, thereby incurring a loss

of wages.

        26.    As a direct and proximate result of the negligence of the Defendants, LSB

Transport and Jerzy Nowicki, the Plaintiff, Jill Bartee, has been deprived of the services, love

and affection, and society of her husband, and may lose his services and assistance in the future.

        27.    As a direct and proximate result of Defendants, LSB Transport and Jerzy

Nowicki’s negligence, the Plaintiffs, James Bartee and Jill Bartee, have been damaged.



                                             Page 5 of 6
Case 1:21-cv-00065-JPH-MPB Document 1 Filed 01/10/21 Page 6 of 6 PageID #: 6




       WHEREFORE, the Plaintiffs, James Bartee and Jill Bartee, prays for judgment against

the Defendants, LSB Transport, Inc. and Jerzy Nowicki, in an amount commensurate with their

injuries and damages, for costs of this action, and for all other just and proper relief.

                                       Respectfully submitted,

                                       CHRISTIE FARRELL LEE & BELL, P.C.



                                       By:       /s/ Lee C. Christie
                                             LEE C. CHRISTIE, #3993-49
                                             Attorney for Plaintiffs


Lee C. Christie - #3993-49
CHRISTIE FARRELL LEE & BELL, P.C.
951 North Delaware Street
Indianapolis, Indiana 46202
(317) 488-5500
Fax: (317) 488-5510
lee@cflblaw.com




                                              Page 6 of 6
